Citation Nr: 1732961	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-31 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain and neuropathy, to include as secondary to a service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to an increased disability rating for bilateral hearing loss in excess of 20 percent prior to March 5, 2014, in excess of 50 percent prior to October 21, 2014, and in excess of 60 percent from October 21, 2014, on an extraschedular basis only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1968 to September 1992.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim of entitlement to service connection for leg pain and neuropathy, to include as secondary to a service-connected degenerative disc disease of the lumbar spine, was previously remanded by the Board in February 2016 for additional development.  As the requested development has been completed, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the February 2016 Board decision, inter alia, declined to refer the Veteran's bilateral hearing loss claim for extraschedular consideration.  Thereafter, the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued a memorandum decision, which vacated and remanded the relevant portion of the February 2016 Board decision.  

The Board notes that since the most recent May 2016 supplemental statement of the case (SSOC) was issued, additional evidence has been added to the claims file.  Notably, in July 2017, the Veteran waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ); therefore, the Board has appropriately considered such evidence herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

The Veteran's November 2012 VA Form 9 substantive appeal requested a hearing before the Board at a local RO (Travel Board hearing); however, he later withdrew this request in January 2015 and has not since requested another hearing before the Board.  38 C.F.R. § 20.704(e) (2016).  

Finally, the Veteran's appeal previously included a claim of entitlement to service connection for a degenerative disc disease of the lumbar spine; however, this claim was granted by the Board in February 2016 and implemented by the RO within a March 2016 rating decision.  As this represents a complete grant of the benefit sought on appeal with respect to that issue, it is no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran's subjective bilateral leg pain is not a disability for VA purposes, and the Veteran does not have a leg disability, to include neuropathy, which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  

2.  The Veteran's reported symptoms from his service-connected bilateral hearing loss involving hearing loss in various contexts, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria; to the extent that the Veteran's service-connected bilateral hearing loss, including any combined effects resulting from other service-connected disabilities, has resulted in functional impairment due to social isolation which is not contemplated by the schedular rating criteria, such symptomatology is indicated by the rating schedule to be a symptom of a separate mental disability, distinct from hearing impairment, for which the Veteran is not currently service connected.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg pain and neuropathy, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for an increased disability rating for bilateral hearing loss in excess of 20 percent prior to March 5, 2014, in excess of 50 percent prior to October 21, 2014, and in excess of 60 percent from October 21, 2014, on an extraschedular basis only, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Leg Pain/Neuropathy  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including other organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for leg pain and neuropathy, to include as secondary to his service-connected degenerative disc disease of the lumbar spine.  Specifically, he has reported intermittent leg pain from sitting or stepping in certain way, or radiating from his low back.  

To the extent that the Veteran has reported similar symptoms involving foot, hip, and back pain, the Board is mindful that an unappealed April 2013 rating decision denied his claim of entitlement to service connection for hip pain, while a March 2016 rating decision implemented the Board's February 2016 grant of service connection for a low back disability and a February 2017 rating decision granted service connection for bilateral pes planus with plantar fasciitis.  As such, the Board has properly limited its consideration herein to the evidence related to the Veteran's specific claim of a bilateral leg disability.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for leg pain and neuropathy, to include as secondary to a service-connected degenerative disc disease of the lumbar spine.  

Service treatment records do not document any complaints, treatment, or diagnosis of a bilateral leg disability.  A physical examination upon service enlistment in July 1967 documents a normal clinical evaluation of the Veteran's lower extremities, without noted defects or diagnosis of a bilateral leg disability, and the Veteran did not report any leg conditions or neuritis within a concurrent report of medical history.  In early July 1992, the Veteran reported leg pain (and back pain) when he sat in certain positions; this was noted to be "probably related" to muscle strain/poor posture.  However, upon separation examination later that same month, a clinical evaluation of the Veteran's lower extremities was normal, without noted defects or diagnosis of a bilateral leg disability, and the Veteran did not report any leg conditions or neuritis within a concurrent report of medical history.  

Private treatment records from July 1993 document the Veteran's complaint of right leg pain for four to six weeks in duration, which he described as a radiating ache from the right buttocks down the right lateral thigh and sometimes tingling into the right lower leg.  The physician's impression was low back pain with radiculitis.  Similarly, in October 1994, the Veteran continued to complain of low back pain radiating into his right buttock and leg; this was assessed as sciatica.  While the Board has considered whether such evidence is probative evidence of an organic disease of the nervous system manifesting within one year of the Veteran's discharge from active service, thus warranting presumptive service connection, the Board nevertheless finds such evidence to be of little probative value, as they appear to be based on the Veteran's subjective lay reports, see Reonal v. Brown, 5 Vet. App. 458, 461 (1993); moreover, there was no supporting rationale provided by the private physician in support of such findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, VA treatment records from November 2005 document the Veteran's denial of pain radiating into his legs.  Similarly, an August 2010 VA spine examination found no evidence of radiculopathy.  Most recently, upon VA examination in April 2016, the Veteran reported numbness in his feet and intermittent shooting pains in his right leg.  However, following a physical examination, the VA examiner opined that it was less likely as not that the Veteran had a current disability of his bilateral lower extremities that began during active service or is otherwise related to active service.  Similarly, the examiner opined that it was less likely as not that the Veteran had a current disability of his bilateral lower extremities that was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  In support of his negative nexus opinions, the examiner noted that his objective physical examination was normal, and the Veteran's subjective complaints were not indicative of radiculopathy or neuropathy.  The Board finds the April 2016 VA examiner's opinion to be of great probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent that a January 2012 statement by a VA physician reports the physician's belief that the Veteran's right thigh pain was related to his lumbar disc disease, the Board again notes that the Veteran has not appealed his previously denied claim of entitlement to service connection for a thigh disability; moreover, to the extent his statement could be asserted to relate to the Veteran's claimed leg disability, it is of no probative value as the VA physician's statement appears to be speculative and it is unsupported by a rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Nieves-Rodriguez, supra.  

To the extent that the lay evidence of record reports observable symptoms such as leg pain, the Board notes that such reports are probative, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements attempt to assert a nexus between the Veteran's claimed bilateral leg condition and his active service, to include his service-connected degenerative disc disease of the lumbar spine, such statements are afforded little probative value, as the proponents of such statements are not shown to possess complex medical expertise in order to render a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, pain generally does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for leg pain and neuropathy, to include as secondary to a service-connected degenerative disc disease of the lumbar spine.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Increased Rating (Extraschedular) - Bilateral Hearing Loss  

As discussed above, the Court's March 2017 Memorandum Decision vacated and remanded the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss claim on an extraschedular basis.  Notably, the Court found that the Veteran's increased rating claims on a schedular basis had been abandoned; therefore, the Board need not address them herein.  See Pederson v. McDonald, 27 Vet.App. 276, 285 (2015) (en banc).  

In particular, the Court concluded that the Board failed to address lay evidence of the Veteran's social avoidance and isolation that resulted from his difficulties communicating.  In particular, in June 2005, the Veteran reported that he no longer attended church and that his condition made it difficult to enjoy life because he "[does] not know what is going on."  In May 2010, the Veteran complained of becoming "more and more isolated from others" and having a "social life [that] is almost non-existent;" his wife further reported that he "is less and less inclined to go to public functions where there are any crowds or multiple conversations."  In October 2010, the Veteran reported that his hearing had become so bad that he "avoid[ed] social situations completely."  Most recently, the Veteran submitted a July 2017 statement which reported that part of the reason that he had to leave his previous job at a driver's license office in December 2013 was due to his hearing loss.  Specifically, he stated that he previously worked in the rear of the office, away from the noise of the lobby, but that shortly before leaving, he was required to rotate through various positions around the office, including in close proximity to the lobby, where noise made it extremely hard to hear customers.  As a result, he felt he could not do justice to his customers and decided to leave his position.  

The Board has, therefore, considered whether an extraschedular rating is warranted for the Veteran's service-connected bilateral hearing loss during the relevant period on appeal due to his non-hearing related symptoms of social isolation due to difficulties hearing and communicating.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.  

First, the Board notes that to the extent that the evidence of record reflects that the Veteran's service-connected bilateral hearing loss has manifested in difficulty hearing conversations in a crowd, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).
As such, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  Therefore, the Veteran's complaints of difficulty hearing conversations in a crowd does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  38 C.F.R. § 3.321(b)(1).  

With respect to the Veteran's functional impairment due to social isolation, the Board acknowledges that such symptomatology is not expressly contemplated in the rating schedule as being associated with hearing loss; rather, it is indicated by the rating schedule to be a symptom of a mental disorder, which is a separately compensable disability distinct from hearing impairment to be rated in accordance with the schedular criteria for a mental disorder under 38 C.F.R. § 4.130 (2016), provided it is present in the Veteran and determined to be service connected.  

Turning to the question of whether symptoms of social isolation are related to the Veteran's service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, the Board finds that there is no probative and competent evidence of record suggest that symptoms of social isolation are related to the Veteran's service-connected bilateral hearing loss.  To the extent that the lay evidence of record asserts such a relationship, such statements are probative insofar as they report symptoms capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran and his spouse assert a nexus between social isolation and hearing loss, such statements are afforded little probative value given their lack of related medical and psychiatric expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the above, the Board is precluded from finding that such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").  

In order for the Veteran to obtain a separate disability rating for symptoms of social isolation as a mental disorder, service connection must first be established for an acquired psychiatric disorder.  The Board does not wish to suggest that the Veteran cannot file a claim of entitlement to service connection for an acquired psychiatric disorder; indeed, should he choose to do so, he is invited to file the appropriate claim with the AOJ.  However, for the reasons stated above, the Board finds that the record does not establish that Veteran's service-connected bilateral hearing loss results in exceptional or unusual symptomatology so as to warrant referral for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Service connection for leg pain and neuropathy, to include as secondary to a service-connected degenerative disc disease of the lumbar spine, is denied.  

An increased disability rating for bilateral hearing loss in excess of 20 percent prior to March 5, 2014, in excess of 50 percent prior to October 21, 2014, and in excess of 60 percent from October 21, 2014, on an extraschedular basis only, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


